Memorandum: Supreme Court properly dismissed the petition for a writ of habeas corpus. “The contention of petitioner that he is entitled to immediate release because the indictment was jurisdictionally defective could have been raised on direct appeal or by way of a CPL article 440 motion, and thus habeas corpus relief does not lie” (People ex rel. Lewis v Graham, 57 AD3d 1508, 1508-1509 [2008], lv denied 12 NY3d 705 [2009]). Petitioner’s remaining contentions also could have been raised on direct appeal or by way of a CPL article 440 motion, and thus habeas corpus relief is unavailable (see generally People ex rel. Lanfair v Corcoran, 60 AD3d 1351 [2009], lv denied 12 NY3d 714 [2009]; People ex rel. Mills v Poole, 55 AD 3d 1289 [2008], lv denied 11 NY3d 712 [2008]). Present — Scudder, PJ., Smith, Peradotto, Green and Gorski, JJ.